--------------------------------------------------------------------------------

Exhibit 10.1

[xenologo.jpg]

Corporation 1066 West Hastings Street, Suite 2610 Vancouver, B.C. V6E 3X2  

September 19, 2007

CrossCart, Inc.
3727 Buchanan Street
San Francisco CA 94123

Attention: Dr. Kevin R. Stone

Dear Kevin,

This letter sets forth the terms upon which Xeno Transplants Corporation., a
Nevada Corporation (“XENO”), proposes to acquire all of the issued and
outstanding shares of CrossCart, Inc., a California corporation, (“CCI”) in a
share exchange (the “Acquisition”). This letter of intent is subject to the
following terms and conditions.

Background

XENO is a publicly held company whose shares are presently trading on the OTC
Bulletin Board under the symbol “XENO.” Historical XENO financial statements and
other reports filed by XENO with the United States Securities and Exchange
Commission (“SEC”) pursuant to the United States Securities Act of 1933, as
amended (the “Securities Act”), and the United States Securities Exchange Act of
1934 (the “Exchange Act”) can be found on the SEC’s website
www.sec.gov/cgi-bin/srch-edgar (“SEC Edgar Archives”).

XENO presently has authorized, 125 million shares of $.001 par value common
stock and 10 million shares of $.001 par value preferred stock, with 41,795,820
shares of common stock, and zero shares of preferred stock, currently issued and
outstanding (or in the process of being issued as of the date of this Letter of
Intent). Copies of material agreements related to XENO’s issuance of shares and
its on-going, day-to-day business activities are discussed in the SEC reports
and are available upon request.

1. Proposed Transaction

  a.

Acquisition. Subject to a final review and approval by the Board of Directors of
XENO, and negotiation and execution of a definitive Acquisition Agreement
acceptable to CCI and its counsel, it is hereby agreed that CCI will be acquired
as a wholly-owned subsidiary of XENO. In connection with the Acquisition, the
shareholders of CCI shall receive a total of 22 million XENO shares of newly
issued, fully paid common stock of XENO upon exchange and surrender of their
shares in CCI. All of the shareholders of CCI shall agree to exchange all of
their shares, including common shares, preferred shares, and any shares issuable
upon conversion of debt, for the total of 22 million Xeno shares. Certain
liabilities of CCI shall be converted to shares in accordance with the


Tel: 604 684-4691 Fax 604 684-4601


--------------------------------------------------------------------------------


 

schedule included in Appendix A attached to this letter of intent. The share
exchange formula shall be determined upon agreement being reached among the CCI
shareholders as to the distribution of shares to the various shareholders of
CCI.

          b.

Options. All of the current outstanding options in Cross Cart will be converted
to Xeno options, at a price and expiry to be determined. Additional options will
be granted to employees and management etc, all on favorable terms within public
company restrictions.

          c.

Voting Trust. Kevin R. Stone agrees to negotiate the terms of a voting trust in
combination with Elliot Lebowitz, Pensbreigh Holdings Ltd and Valor Invest Ltd
whereby all their combined shares will be voted together for any transaction or
event involving the following:

 

–

a material acquisition or disposal of assets

 

–

a change in control

 

–

a change in the majority of directors

 

–

a change in senior management.

         

The terms of the voting trust will be detailed in the Definitive Agreement.
Kevin R. Stone will contribute the shares of XENO he receives as a result of the
Acquisition, to be a minimum of 9,000,000 common shares of XENO, Elliot Lebowitz
will contribute 9,000,000 common shares of XENO, Pensbreigh Holdings Ltd will
contribute 1,750,000 shares of XENO, and Valor Invest Ltd will contribute
2,000,000 shares of XENO. The voting trust will be in effect for a period of
three years.

          d.

Board of Directors Representation. The CCI shareholders will have the right to
nominate two directors to the Board of Xeno, one of which will be Kevin R.
Stone, the other nominee will be subject to approval by the Xeno Board
Nominating Committee. There will be a third seat held available for nomination
by an investor if one investor or investor group takes a large portion of the
financing and requests a Board seat.

          e.

Definitive Agreement. The parties shall prepare and execute a definitive
acquisition agreement, together with related documentation (collectively, the
“Acquisition Agreement”). Consistent with the provisions of this letter of
intent, the Acquisition Agreement shall contain covenants, representations and
warranties by each of the parties which will survive the Closing Date (as
defined below), as well as other customary terms in transactions of this nature,
including, without limitation, indemnification and warranty provisions. All
representations, warranties and covenants shall survive for a period of one year
after Closing. The definitive agreement will include an agreed upon use of
proceeds which will generally be consistent with the draft use of proceeds
included in Appendix A attached to this letter of intent.

          f.

Closing Date. The closing will occur on or before November 30, 2007.

2. Conditions to Closing

The Closing shall be subject to the following conditions:

  a.

The completion by XENO of a satisfactory due diligence review of the assets,
inventory, equipment, furniture, vehicles, liabilities, business and prospects
of CCI, as well as of all


--------------------------------------------------------------------------------


 

other matters reasonably requested by XENO, by November 15, 2007, and a
corresponding review of XENO by CCI to be completed by November 15, 2007.

        b.

Approval of the Acquisition by the respective Board of Directors of each
corporation and by the shareholders of CCI;

        c.

The continued operation of the parties’ businesses in the normal course of
business between the date hereof and the Closing Date;

        d.

The absence of any material deterioration (or negative alteration) of the
business and/or prospects of the other party’s business or the value thereof
between the date hereof and the Closing Date

        e.

Compliance by each party with all regulatory requests, filings, orders, etc.,
occasioned by the execution of this Letter Agreement or the Acquisition
Agreement and/or the receipt of any required approvals, licenses, etc.;

        f.

The delivery by CCI of its financial statements for the last three years.

        g.

Payment of $250,000 to CCI, on or before October 30, 2007, in the form of a non-
refundable deposit. In the event that the Acquisition does not close the
$250,000 will be converted to an investment in CCI by XENO on the same terms as
the next financing obtained by CCI. In the event that Xeno advances a partial
payment prior to October 30, 2007, any amount advanced is to be credited towards
the $250,000 payment. If the $250,000 is not advanced in full on or before
October 30, 2007, and an extension is not granted by CCI, this agreement shall
be terminated and any partial advances made shall be repaid to XENO by CCI.

        h.

A further contribution of $2.25 million in operating capital will be provided by
XENO to CCI on or before the Closing date. The parties agree to work together to
obtain financing of a minimum of $5 million for the combined entity on terms
acceptable to both XENO and CCI to provide the funding necessary for the $2.25
million in operating capital for CCI and to provide operating capital for XENO.

3. Exclusive Dealing

Each party agrees that, unless negotiations concerning the Acquisition Agreement
between XENO and CCI are terminated as provided herein, CCI will not directly or
indirectly solicit or entertain offers from, negotiate with or in any manner
encourage, discuss, accept or consider any proposal from any other person
relating to a possible Acquisition, acquisition or sale of all or substantially
all of the stock or the assets or business thereof with any other party or
provide any information to any other party in connection with any such possible
sale or disclose any information where the other party has reason to believe
that such information may be utilized to evaluate a possible sale or other
transfer of the assets or business thereof.

In the event that the $250,000 payment due to CCI from XENO on or before October
30, 2007 is not made by that date the Exclusive Dealing provision shall be
terminated and each party will no longer be bound by this provision.

--------------------------------------------------------------------------------

4. Actions Prior to Closing

Each party agrees to cooperate with each other in good faith in the negotiation
and execution of the Acquisition Agreement, the completion of all related
agreements and other necessary documentation. Each party will also use their
respective best efforts to obtain promptly all necessary third-party consents
and to satisfy all conditions to the consummation of the Acquisition. Except as
provided herein, during the period between the date hereof and consummation of
the Acquisition, neither party shall;

  a.

Sell, lease, assign, transfer or otherwise dispose of any of their material
assets, including cash;

        b.

Agree to, or assume, guarantee, endorse or otherwise in any way be or become
responsible or liable for, directly or indirectly, any material contingent
obligation;

        c.

Make any material capital expenditures;

        d.

Enter into any transaction concerning a Acquisition or consolidation other than
with the other party hereto or liquidate or dissolve itself (or suffer any
liquidation or dissolution) or convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of related transactions, all or a
substantial part of its property, business, or assets, or stock or securities
convertible into stock of any subsidiary, or make any material change in the
present method of conducting business;

        e.

Declare or pay any dividends or make any other distribution (whether in cash or
property) on any shares of its capital stock or purchase, redeem, retire or
otherwise acquire for value any shares of its capital stock or warrants or
options whether now or hereafter outstanding;

        f.

Make or suffer to exist any advances or loans to, or investments in any person,
firm, corporation or other business entity not a party to this Letter Agreement;

        g.

Enter into any new material agreement or be or become liable under any new
material agreement without the approval of the other party;

        h.

Create, incur, assume or suffer to exist, any mortgage, pledge, lien, charge,
security interest or encumbrance of any kind upon any of its property or assets,
income or profits, whether now owned or hereafter acquired.

5. Access to Information; Confidentiality

In connection with the negotiation and preparation of the definitive agreement
and other related documents, each party will make available to the other, and
their respective representatives, all books, records, documents and other
information that may reasonably be requested. Prior to the Closing and
thereafter, each party shall keep confidential any non-public information
obtained from the other party hereto.

--------------------------------------------------------------------------------

6. Public Announcements

Neither party shall make any public announcement or disclosure of the proposed
transaction unless the other party shall have reviewed and consented thereto,
which consent shall not be unreasonably withheld or delayed.

7. Expenses

Each party will bear their respective costs and expenses in connection with the
execution, delivery and performance of this Letter Agreement and the
consummation of the Acquisition, unless otherwise provided in the Acquisition
Agreement.

8. Legal Effect: Term

The foregoing description of the understanding between the parties represents a
mutual intention and is binding on all parties. If the execution of the
Acquisition Agreement has not occurred by November 15, 2007, this letter of
intent shall automatically terminate without any further action by the parties
hereto, unless otherwise extended in writing signed by the parties hereto. Prior
to the termination of this letter of intent, XENO and CCI shall be obligated to
negotiate with each other in good faith.

AGREED TO AND ACCEPTED this 20th day of September 2007:


XENO TRANSPLANTS CORPORATION

 

/s/ Elliot Lebowitz

Elliot Lebowitz
President and CEO

CROSSCART, INC

 

/s/ Kevin R. Stone

Kevin R. Stone
CEO

--------------------------------------------------------------------------------